The defect in this indictment was the result of a mere clerical mistake. Evidently, in a hasty alteration of the printed blank, the writer's pen was pushed a little farther than was intended, across the "s." The draftsman evidently did not notice that the printed word which his pen ran against was "sale," and not sell; consequently the "s" is to be retained, and not omitted. The right verb being used, the meaning is clearly conveyed by the present tense "did," and the remainder of the context shows that the past tense was intended. It is a mere grammatical error; and mala grammatica non vitiat chartam, Broom Leg. Max. 535; Wharton Cr. Law 199. The amendment was unnecessary. No one could be deceived, misled, or left in doubt by this mistake. In indictments, as well as in declarations, only the second degree of certainty is required, that is, certainty to a certain intent in general, as it is usually expressed — 5 Co. Rep. 121. See State v. Whitney,15 Vt. 298, where the omission of the auxiliary verb "did," Which should have been joined with the *Page 75 
words "sell and dispose of," was supplied by intendment. And see Ailstock's Case, 3 Grat. 650.
"If the sense appear, nice exceptions ought not to be regarded," said Lord ELLENBOROUGH, in The King v. Stevens, 5 East. 260. See, also, The King v. Airey, 2 East. 33, 34; 1 Ch. Cr. Law 172.
Two hundred years ago, Sir MATTHEW HALE lamented the existence of an undue regard for the "unseemly niceties" "required in points of indictments," and the "over easy ear given to exceptions, * * * whereby more offenders escape than by their own innocence, to the shame of the government, to the encouragement of villainy, and to the dishonour of God." Hale P. C. 193; Step. Cr. L. 182-185.
These "great strictnesses" were enforced in favor of life, in the times when no less than a hundred and sixty offences were declared by act of parliament to be worthy of death. 4 Bl. Com. 18. In the present age these "unseemly niceties" do not seem to be required.
"The motion to quash was properly denied.
Exceptions overruled.
ALLEN, J., did not sit.